Citation Nr: 0712654	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-42 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran's discharge documents show that he 
was awarded the Purple Heart Medal and the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for right 
ankle, right knee and right hip disabilities addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The service connected PTSD disorder is manifested by 
occupational and social impairment productive of no more than 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation greater 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The RO provided VCAA notice concerning entitlement to an 
increased evaluation in July 2004.  The VCAA letter discussed 
the type of evidence needed to prevail in the claim for 
increased evaluation, namely, that the service-connected 
disability had worsened in severity.  The appellant was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also advised 
that he should submit evidence, which would include that in 
his possession, in support of his claim.

Notice concerning the type of evidence required to establish 
an effective date, should the claim be granted, was not 
subsequently provided.  However, as the Board is denying the 
claim, the matter of assigning an effective date will not be 
of issue.  Therefore, the Board finds it may proceed without 
prejudice to the veteran in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The above-described actions ensured that the appellant had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before a Veterans 
Law Judge, which he declined.  He has demonstrated his 
awareness of the type and kind of evidence needed to prevail 
in the claim for increased evaluation of his service-
connected PTSD.  For these reasons, any procedural defect 
caused by the timing and adequacy of the notice was cured and 
the veteran has not been prejudiced by any defect in the VCAA 
notice.  See Bernard, supra; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(2006) (Fed Cir. Apr. 5, 2006); and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and records of VA and non-
VA medical treatment.  In addition, the VA has accorded the 
veteran VA examination.  The veteran has not identified any 
additional records in reference to his claim for increased 
evaluation, which have not been obtained or sought by the RO.  
No further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

II. Increased Evaluation

The veteran asserts that his service-connected PTSD has 
worsened in severity.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7. In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The RO granted service connection for PTSD in a February 2004 
rating decision. A 50 percent evaluation was assigned, 
effective in November 2003.  

The Rating Schedule directs that, in evaluating the severity 
of mental disorders under the diagnostic criteria, 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126 (2006).

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2006).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). A GAF score of 41 
to 50 shows serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but the 
individual generally functions pretty well, and has some 
meaningful relationships. A GAF score of 71 to 80 shows that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).

The veteran's former wife submitted a statement in October 
2003 attesting to the change that active service in Vietnam 
had on the veteran.  However, she discussed her personal 
observations of the veteran's behavior only during their 
marriage, from 1967 to their divorce n 1994.  Other than to 
remark that the veteran needs help physically, mentally, and 
emotionally, she did not discuss observations of his behavior 
beyond 1994.  Hence, this statement in not probative with 
respect to the veteran's current symptomatology.

The veteran's treating Veterans Center counselor submitted a 
statement in December 2003.  The counselor described the 
veteran's life as in chaos.  In a short period of time, from 
December 2002 to July 2003, the veteran was married and 
divorced, his best friend died, he had surgery, and lost his 
job.  The counselor stated the veteran felt that he should 
have died in Vietnam, and thus has major problems planning 
life events.  The veteran has never learned to express his 
feelings, particularly anger and, as a result, he isolates 
and tries to lose himself.  

VA treatment records, dated from 2003 through 2004 reflect 
treatment, including with prescribed medication, for 
diagnoses of PTSD and major depression, including symptoms of 
difficulty sleeping and isolation.  These records show that, 
although there were problems adjusting the veteran's 
medications, his symptoms eventually decreased and improved 
under treatment.  Notwithstanding, the veteran continued to 
vocalize feelings of depression and isolation.  GAF scores 
throughout were measured at 45.  Veterans Center records 
dated from August 2003 to November 2004 reflect that the 
veteran participated in group and individual therapy.  While 
he was noted to participate, exhibiting good to excellent 
interaction and support for others, he was also noted to 
present on some occasions as angry and frustrated, emotional, 
guarded, depressed, quiet and introspective, and to exhibit 
poor eye contact.

VA examination conducted in January 2004 shows that the 
veteran presented with subjective complaints of chronic sleep 
disturbance, exaggerated startle response and hypervigilance, 
nervousness around people and isolation, crying spells, 
irritability and short temper, intrusive memories, 
nightmares, suicidal thoughts without plan, and numbing.  He 
also reported avoiding news about Iraq and diminished 
appetite.  The examiner objectively observed the veteran to 
be casually dressed, pleasant, interested, and cooperative, 
and to exhibit good hygiene and grooming.  He was oriented to 
all four spheres.  Mood was anxious, and affect was stable.  
He was observed to maintain good eye contact and to sit 
quietly during the interview.  Speech was clear and 
articulate, in normal rate, rhythm, and volume.  Thought 
processes and content were clear and coherent absent 
hallucinations, delusions, ideas of reference, thought 
insertion, or thought broadcasting.  He denied homicidal 
ideation.  He exhibited difficulty concentrating, but memory 
was found to be intact.  The examiner noted the veteran was 
aware of his problems but felt hopeless and helpless at 
times.  He expressed the desire to change and to be happy but 
had no clear plans for the future and no idea about what life 
would bring.  

Occupationally, the veteran reported having had many jobs 
ranging from heavy equipment operator for the railroad to 
factory work and truck driving, and from pastor and 
missionary to sales and quality control.  His last job ended 
in July 2003, when he had a seizure and lost his driver's 
license.   He reported teaching Sunday school, walking, and 
working on computers, but no other hobbies.  The veteran 
reported earning a bachelor of arts degree and two master of 
arts degrees, one in historical theology and the second in 
intercultural relationships.  The veteran stated that he 
drank heavily in the seven years after being discharged from 
active service, and lost several jobs due to drinking.  He 
then went through a religious conversion and stopped 
drinking, but relapsed after both marriages collapsed. 

Socially, the veteran reported having been married twice.  
The first time was for 27 years.  He has an adult son from 
this marriage, with whom he keeps in contact by phone and 
email.  They visit every one to two years.  The second 
marriage was for several months.  He stated that there was 
much verbal conflict in his second marriage with his wife's 
son, and she left him because she was afraid he might harm 
her son.  He reported no significant current relationships, 
and rather limited other social contacts including friendly 
relationships with both his ex-wives, a friend whom he meets 
for lunch every week or two, and two friends in other cities 
with whom he keeps contact.  He reported feeling nervous 
around people and avoiding social contacts.

The examiner opined that the veteran was socially isolated 
and unable to maintain meaningful interpersonal 
relationships.  While the veteran expressed no active 
suicidal or homicidal thoughts, the examiner noted that he 
had no sense of any future.  The examiner diagnosed PTSD and 
major depressive disorder, recurrent, and assigned a GAF of 
45.  Prognosis was found to be fair, and the examiner 
commented that the veteran had found counseling helpful and 
had experienced some improvement on prescribed medication.  
The veteran was found to be competent.  The examiner noted 
that the veteran's claims file, to include service medical 
records and the Veterans Center treatment records, had been 
reviewed in conjunction with the examination.

In July 2004, the veteran again underwent VA examination.  He 
reported essentially the same symptoms, with greater specific 
details, but did report increased anxiety and frustration, 
worsening sleeplessness and additional symptoms of intrusive 
thoughts triggered by sound and smells.  He reported he had 
gotten into an argument with two persons on the bus.

Socially, the veteran reported that he continues to live 
alone.  He stated he is not in a relationship but maintains 
contact with his ex-wives and uses the Internet to write to 
friends.  He reported he has been estranged from his family 
for five years but that he continues to remain active in 
church, teaching Sunday school, and has befriended a young 
boy.  He also works with Korean people, something he has done 
for the past 15 years.  He participates in weekly group 
therapy at the Veterans Center, which he described as a very 
important relationship.

Occupationally, the veteran reported he still has does not 
have a driver's license, and discussed his writing, poetry, 
and painting.  

The examiner objectively observed the veteran to present as 
pleasant and casually groomed.  He was alert and oriented in 
three spheres and exhibited a relaxed affect.  He expressed 
no hallucinations or delusions, and denied suicidal 
ideations.  Memory was found to be fair; and concentration, 
poor to good.  Insight was found to be fair; and judgment, 
good.  The examiner diagnosed PTSD and assigned a GAF of 65.  
But the examiner stated that the veteran's prognosis remained 
fair.  The veteran was found to be competent.  The examiner 
noted that the veteran's claims file had been reviewed in 
conjunction with the examination.

The preponderance of the medical evidence of record is 
against an evaluation in excess of 50 percent.  While the 
veteran did voice suicidal ideation in January 2004, he had 
no plan; and at the most recent, July 2004, VA examination, 
he did not express suicidal ideation.  The record shows the 
veteran continues to express a sense of hopelessness and 
helplessness with little or no sense of the future, to 
exhibit anxiety, and to remain virtually isolated.  In 
addition, the examiner in January 2004 opined that the 
veteran was unable to form effective social relationships.  
Yet, the record also demonstrates that he maintains 
relationships with his ex-wives, his son, church, and his 
PTSD group.  In July 2004, he reported being actively engaged 
in mentoring a young boy, and continuing to reach out to 
others via the Internet.  And, while the veteran reports that 
he struggles to control his temper, the record does not show 
that he has been found to be a danger to himself or others.  
Rather, the record shows that he has started to write poetry 
and paint, that he participates well in group therapy, and 
that he is experiencing decreased symptoms due to prescribed 
medication and group and individual therapy such that his GAF 
has been increased to 65.  His anxiety has not been described 
by medical health care professionals as to be near 
continuous, and he has not been found to be a danger to 
himself or others.  Finally, the veteran has stated he left 
or lost jobs due to his PTSD symptoms, and that he has 
difficulty interacting with others.  The record shows he is 
currently unemployed.  Yet, while his tendency to isolate and 
angry outbursts are a matter of record, the evidence 
demonstrates that the veteran's unemployment is primarily the 
result of his losing his driver's license due to a 
nonservice-connected seizure disorder.   

Other symptoms required for higher, 70 or 100 percent 
evaluations, are neither complained of nor observed by 
medical health care providers, including obsessional rituals, 
illogical, obscure, or irrelevant speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place. Rather, the medical 
evidence demonstrates that the veteran has been found to 
present as oriented, alert, and cooperative, with stable and 
relaxed affect, and to be casually groomed.

The veteran's GAF was measured at 45 in January 2004, and at 
65 in July 2004, which would seem to indicate that the 
veteran's symptoms have greatly improved.  However, the 
record shows that despite the veteran pursuing treatment and 
remaining compliant with medication treatment, he continues 
to isolate and to experience chronic sleep problems.  
Moreover, as noted above, the veteran is not currently 
employed, which may have the effect of reducing stress.  And, 
he has entered treatment for PTSD relatively recently.  

The Board has considered the statements of the veteran and 
his former spouse.  Both the veteran and his former spouse 
are competent as lay persons to report that on which they 
have personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, neither the veteran nor his former 
spouse is competent to offer a medical opinion as to extent 
of his disabilities, as there is no evidence of record that 
either have specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The disability picture presented is productive of no more 
than occupational and social impairment with reduced 
reliability and productivity. 

The Board has considered the applicability of an extra 
schedular evaluation under 38 C.F.R. § 3.321(b)(1), but finds 
that the criteria are not met in the present case.  The 
veteran is not employed, but the record shows that this is 
primarily the result of his nonservice-connected seizure 
disorder.  His driver's license was revoked due to his 
seizure disorder, for which he is not service-connected.  
Outpatient treatment records reflect the veteran reported his 
employer was willing to hold his job open if he could get to 
it, but he could not find a bus schedule that would work, and 
so was laid off.  Without his driver's license, the veteran 
has been unable to find work as a commercial driver, or to 
get to another job.  The veteran has several other 
nonservice-connected and service-connected disorders, 
including a neck and back disability, diabetes mellitus, and 
a heart condition.  He has considered vocational 
rehabilitation and other programs, and his non-VA counseling 
records show he is working on the application process.  There 
is nothing in these records to suggest that the veteran is 
unemployable solely due to his service-connected PTSD, or 
that his disability picture, considering solely his service-
connected PTSD, presents such an exceptional disability 
picture that the criteria are impractical to evaluation his 
PTSD.  Hence, extra-schedular consideration is not warranted.


ORDER

An evaluation greater than 50 percent for the service 
connected PTSD is denied.






REMAND

VA treatment records reflect that the veteran recently 
fractured his right ankle.  In the course of treating his 
right ankle injury, health care professionals found that he 
had what was described as an old fracture of the right ankle.  
The physician's assistant who treated the veteran in November 
2003 diagnosed an old avulsion osteophyte more likely than 
not related to an initial severe ankle injury on active duty.  

These records further document that the veteran has 
degenerative joint disease of both knees.  

Service medical records show no specific injury to the right 
lower extremity.  However, the veteran is a combat veteran, 
with a Purple Heart Medal and Combat Infantryman Badge.  
Moreover, he is service connected for the results of acoustic 
trauma which he reported occurred when the armored personnel 
carrier he was in struck a mine in Vietnam and was blown up.  

The evidence does not reflect that the physician's assistant 
who gave the November 2003 opinion of a previous injury 
related to active service reviewed the veteran's claims file.  
In addition, no VA examination has been conducted to 
determine the nature, extent and etiology of the veteran's 
claimed right knee and right hip disabilities, in addition to 
the right ankle.  Therefore, the claim must be remanded for 
further development, to include VA examination.  See 
38 C.F.R. § 3.59(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA.

2.  Obtain any and all additional 
records of treatment accorded the 
veteran for right ankle, knee, and hip 
disabilities, to include all clinical 
findings.  Obtain the names and 
addresses of the health care providers, 
and release forms required to obtain 
relevant private medical records.

Ensure that all outpatient and 
inpatient records from VA Medical 
Centers (VAMCs) including VAMC 
Anchorage, Alaska, VAMC Seattle, 
Washington, and VAMC Des Moines, Iowa 
are obtained.

Conduct any and all follow-up 
indicated.  Document negative results.

3.  Following completion of items # 1-
2, above, schedule a VA examination to 
determine the nature, extent, and 
etiology of the claimed right ankle, 
right knee, and right hip disabilities.  
All indicated tests and studies should 
be performed.  The claims folder and a 
copy of this remand must be sent to the 
examiner for review.  The examiner 
should summarize the medical history, 
including the onset and course of the 
right ankle, right knee, and right hip 
disorders; describe any current 
symptoms and manifestations attributed 
to the right ankle, right knee and 
right hip disorders; and provide 
diagnoses for any and all orthopedic 
pathology of the right lower extremity.

The examiner should provide opinions as 
to whether it is it as likely as not that 
any manifested right ankle, right knee, 
or right hip disabilities had their onset 
during or result fro active service.

As the veteran is a combat veteran, his 
injuries as reported may be presumed, 
despite the absence of treatment in the 
service medical records, if they are 
consistent with the circumstances of 
combat.  

All opinions expressed must be supported 
by complete rationale.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for right ankle, right knee, and right 
hip disabilities, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for VA examination, if scheduled, without good cause 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


